Citation Nr: 1612741	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritic changes and bony irregularity of the middle malleolus, right ankle.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for a duodenal ulcer.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956 and from January 1957 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in March 2015.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015). This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In written argument dated in March 2016, the representative asserted that the Veteran's inability to usher in church supports his contentions that he retired from full-time work because of the knee and ankle.  Accordingly, TDIU is raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The representative's written argument of March 2016 also referenced the back issue which was addressed in a January 2016 rating decision. For every case in which the agency of original jurisdiction (AOJ) provides, in connection with its decision, a form for the purpose of initiating an appeal, a Notice of Disagreement consists of a completed and timely submitted copy of that form.  38 C.F.R. § 20.201 (2015).  No other form, VA or otherwise, will be accepted as a Notice of Disagreement in these cases.  Id.  If the intent was to file another claim for the disability, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the Veteran was afforded a VA examination for his service-connected duodenal ulcer disability in January 2016.  The examiner noted at the end of the report that the Veteran would undergo EGD (esophagogastroduodenoscopy) in March 2016.  This evidence should be obtained and associated with the claims file.

Further, the Veteran was last afforded a VA examination to determine the severity of his service-connected right ankle and right knee disabilities in March 2010.  The Veteran submitted an August 2015 statement that his right ankle and right knee disabilities have increased in severity since the last VA examination.  The Board finds that an additional examination is warranted to ascertain the current severity of his right ankle and right knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Also, the Board notes that the treatment record from the West Palm Beach VA Medical Center from April 2012 are not currently associated with the electronic claims file.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide notice to the Veteran concerning how he can substantiate his claim for an increased rating on the basis of TDIU.  Request that he complete and return a TDIU claim form so he can provide information concerning his educational background and work history.

2.  Obtain all VA treatment records from the West Palm Beach VAMC that are not currently of record, to include records dating from April 2012, as well as the March 2016 EGD (esophagogastroduodenoscopy) test results.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's right ankle disability.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disability in terms of the ability to function and perform tasks in a work setting. 

4.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's right knee disability.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disability in terms of the ability to function and perform tasks in a work setting. 

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, which addresses whether the right ankle disability is assigned a 10 percent rating or a 20 percent rating.  See rating decision of January 2013 ("Evaluation of osteoarthritic changes and bony irregularity, middle malleolus, right ankle, which is currently 20 percent disabling, is continued.").

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




